 
 
I 
111th CONGRESS
2d Session
H. R. 4452 
IN THE HOUSE OF REPRESENTATIVES 
 
January 13, 2010 
Ms. Norton introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to provide for a national program to conduct and support activities toward the goal of significantly reducing the number of cases of overweight and obesity among individuals in the United States. 
 
 
1.Short titleThis Act may be cited as the Lifelong Improvements in Food and Exercise (LIFE) Act.
2.FindingsThe Congress finds as follows:
(1)Currently, 64.5 percent of adults in the United States, age 20 years and older, are overweight and 30.5 percent of them are obese.
(2)Data from two National Health and Nutrition Examination Surveys show that among adults aged 20–74 years the prevalence of obesity increased from 15.0 percent in the 1976–1980 survey to 32.9 percent in the 2003–2004 survey.
(3)In 2003–04, of children and adolescents 2–19 years of age more than 12,500,000 (or 17.1 percent) were overweight, and of adults more than 66,000,000 (or 32.2 percent) were obese. Almost 5 percent of adults were extremely obese.
(4)The percentage of children who are overweight has more than doubled, and among adolescents the rates have more than tripled, since 1980 increasing from 5 percent to 17.1 percent.
(5)More than 50 percent of adults in the United States do not get enough physical activity and national data have shown an increase in the calorie consumption of adults.
(6)The rising rates of obesity portend greater disease and health conditions including hypertension, high total cholesterol, Type 2 diabetes, coronary heart disease, stroke, gallbladder disease, osteoporosis, sleep apnea, and respiratory problems, and some cancers, such as endometrial, breast, and colon cancer.
(7)Many underlying factors have been linked to the increase in obesity, such as increasing portion sizes, eating out more often, increased consumption of sugar-sweetened drinks, increasing television, computer, and electronic gaming time, changing labor markets, and fear of crime, which prevents outdoor exercise.
(8)Chronic diseases account for 1.7 million, or 70 percent, of all deaths in the United States each year. Although chronic diseases are among the most common and costly health problems, they are also among the most preventable. Adopting a healthy lifestyle such as eating nutritious foods and engaging in physical activity, can prevent or control the devastating effects of these diseases. Although chronic diseases are among the most common and costly health problems, they are also among the most preventable.
(9)According to the Surgeon General’s Call to Action to Prevent and Decrease Overweight and Obesity, the cost of obesity in the United States in 2000 was more than $117 billion.
3.Reduction in prevalence of obesity; program for lifelong improvements in food and exercisePart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317T the following section:

317U.Reduction in prevalence of obesity
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall carry out a national program to conduct and support activities regarding individuals who are overweight or obese in order to make progress toward the goal of significantly reducing the number of cases of obesity among individuals in the United States.
(b)Certain activitiesIn carrying out subsection (a), the Secretary shall (directly or through grants or contracts) carry out the following with respect to individuals who are overweight:
(1)Activities to train health professionals to recognize that patients are overweight and to recommend prevention activities regarding such condition, including educating patients on the relationship between such condition and cardiovascular disease, diabetes and other health conditions, and on proper nutrition and regular physical activities.
(2)Activities to educate the public with respect to the condition of being overweight, including the development of a strategy for a public awareness campaign.
(3)The development and demonstration of intervention strategies for use at worksites and in community settings such as hospitals and community health centers.
(c)Authorization of AppropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $25,000,000 for fiscal year 2010, and such sums as may be necessary for each of the fiscal years 2011 through 2014.. 
 
